Title: To James Madison from George Washington McElroy, 20 March 1802
From: McElroy, George Washington
To: Madison, James


					
						Sir
						Philada. 20 March 1802
					
					Being informed that the President with your Concurrence, has been pleased to grant my Commission of Consul for the Canary Islands, and being now on the point of Sailing for Teneriffe, take the liberty to beg you will have the goodness to forward the Same as Soon as convenient, and the Customary bond shall be immediately given
					I beg leave to inform you that there is an illicit Commerce carried on, between Some English houses in Teneriffe and their Correspondents in Great Britain with Vessels having very irregular papers, and sometimes I think  forged  ones; the Capts. generally Men who have been in America, tho am convinced the greater part are not entitled to Citizenship: The possible result of this trade may by the Neutral Nations discovering it, awaken their Suspicion and render our lawful  Commerce liable to examination. I beg leave to assure you of the Sentiments of very high consideration, with wch. I have the honor to be Sir Your Obd. hume. Servt.
					
						Go. Washn. McElroy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
